ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_01_EN.txt. 67 FISHERIES JURISDICTION (DECL. ZAFRULLA KHAN)

President Sir Muhammad ZAFRULLA KHAN makes the following dec-
laration:

1 am in entire agreement with the Judgment of the Court. I consider it
needful, however, to append the following brief declaration.

The sole question before the Court in this phase of these proceedings
is whether, in view of the compromissory clause in the Exchange of Notes
of 19 July 1961 between the Government of the Federal Republic of Ger-
many and the Government of Iceland, read with Article 36 (1) ofits Statute,
the Court is competent to pronounce upon the validity of the unilateral ex-
tension by Iceland of its exclusive fisheries jurisdiction from 12 to SO
nautical miles from the baselines agreed to by the parties in 1961. All
considerations tending to support or to discount the validity of lecland’s
action are, at this stage, utterly irrelevant. To call any such consideration
into aid for the purpose of determining the scope of the Court’s jurisdic-
tion, would not only beg the question but would put the proverbial cart
before the horse with a vengeance and is to be strongly deprecated.

(Initialled) Z.K.
({nitialled) S.A.

 
